ORIGINAL                                                                     08/16/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: OP 22-0397


                                        OP 22-0397


 BRYAN NEIL ARVIDSON
                                                                                  AUG 1 6 2022
              Petitioner,                                                       Bowen Greenw000
                                                                              Clerk of Supreme Court
                                                                                 State of Montana

       v.                                                            ORDER

 CPT. BRADLEY BRAGG,

              Respondent.



       Bryan Neil Arvidson has petitioned for a writ of mandate. Arvidson asserts that he
was placed in "Lock Down" pending a dsiciplinary hearing, while housed in the Lewis and
Clark County Detention Center (LCCDC). Arvidson argues that instead of being held for
twenty-two hours per the LCCDC's policy, with a two-hour leave time, he was held for
ninety-six hours in lock down because of "stacking." Arvidson contends that these lock
downs were clear violations of LCCDC's own policy as well as violations of his rights,
such as the Eighth Amendment's right to be free from clear and unusual punishment.
Arvidson requests a "[reprimand] from this court and a mandate & any other [relief] this
court sees fit."
       A writ of mandamus, also known as mandate, is specific and statutorily driven. To
state a claim for mandamus, a party must show entitlement to the performance of a clear
legal duty by the party against whom the writ is directed and the absence of a plain, speedy,
and adequate remedy at law. Section 27-26-102, MCA; Smith v. Missoula Co., 1999 MT
330, ¶ 28, 297 Mont. 368, 992 P.2d 834.
       Arvidson has not demonstrated entitlement to the performance of a clear legal duty
by the LCCDC. Attached to Arvidson's petition are copies of two minor infraction reports
from the LCCDC. At two different tirnes on July 22, 2022, Arvidson was using the
intercom inappropriately, using profane language, exhibiting insolence toward a staff
member, and using abusive and disrespectful language toward other people. As sanctions
for these violations, Arvidson received two, forty-eight-hour lockdowns, to run
consecutively.
      "[I]nmates have a right to access the courts for judicial review of their conditions of
confinement." Vaughn v. Mont. State Prison, No. OP 09-0549, 2010 Mont. LEXIS 14, at
*5 (Jan. 5, 2010) (citing State v. Lance, 222 Mont, 92, 106, 721 P.2d 1258, 1267 (1986)).
However, this Court has "consistently held that prison administrators are afforded wide
ranging deference in implementing polices to preserve internal order and discipline."
Vaughn at *6 (citing Jellison v. Mahoney, 1999 MT 217, P 12, 295 Mont. 540, 986 P.2d
1089). Arvidson has not demonstrated that LCCDC has exceeded that deference by
imposing the lockdowns due to his inappropriate behavior while in custody.
       Arvidson is not entitled to a writ of mandate or other relief. Arvidson has not
demonstrated that he is entitled to the performance of a clear legal duty. Section 27-26-102,
MCA; Smith, ¶ 28. Accordingly,
       IT IS ORDERED that Arvidson's Petition for Writ of Mandate is DENIED and
DISMISSED.
       The Clerk of the Supreme Court is directed to provide a copy ofthis Order to counsel
of record; to Captain Bragg, LCCDC; and to Bryan Neil Arvidson personally.
       DATED this 114/•P--"—day of August, 2022.



                                                       47       -1
                                                                Chief Justice
              „


    S   24     ;    41124




             -I.---
                 Justicese   f   ------i--




3